Name: Commission Regulation (EEC) No 3601/91 of 12 December 1991 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/46 Official Journal of the European Communities 16 . 12.91 COMMISSION REGULATION (EEC) No 3601/91 of 12 December 1991 fixing the representative market rates to be applied for certain amounts in die context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 3600/91 (4), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (5), as last amended by Regulation (EEC) No 3672/89 (6); Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regu ­ lation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (7), as last amended , by Regulation (EEC) No 3237/90 (*), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts, from this time forth defined as representative market rates, are to be used for the conversion into ecus of the amounts relating to world market data and expressed in the national currency of a Member State ; whereas, pursuant to Article 6a of Regu ­ lation (EEC) No 1677/85 and without prejudice to Article 7 (2) of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3137/91 (10), those rates are to be the agricultural conversion rates applying to pigmeat ; whereas, pursuant to Article 2 (4) of Council Regulation (EEC) No 1676/85 ("), as last amended by Regulation (EEC) No 2205/90, those rates are also to be used for the conversion of certain other agricultural amounts ; whereas the rates in question should be fixed to make it easier to use them, HAS ADOPTED THIS REGULATION : Article 1 The representative market rates referred to in Article 3a of Regulation (EEC) No 3152/85, to be applied for certain amounts in the context of the common agri ­ cultural policy and used to fix or, where appropriate, to adjust the monetary compensatory amounts, are set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24 . 6 . 1985, p. 6. 2) OJ No L 201 , 31 . 7 . 1990, p. 9. ») OJ No L 153 , 17 . 6 . 1991 , p. 1 . 4) See page 1 of this Official Journal . ') OJ No L 310, 21 . 11.1985 , p. 4. 4) OJ No L 358 , 8 . 12 . 1989, p, 28 . 0 OJ No L 310, 21 . 11 . 1985 , p . 1 .  ) OJ No L 310, 9 . 11 . 1990, p. 18 . (') OJ No L 312, 18 . 11 . 1988 , p. 16 . H OJ No L 297 , 29 . 10 . 1991 , p. 17 . (") OJ No L 164 , 24. 6 . 1985 , p . 1 . 16 . 12 . 91 Official Journal of the European Communities No L 347/47 ANNEX Representative market rates to be applied for certain amounts in the context of the common agricul ­ tural policy and, in particular, for the calculation of the monetary compensatory amounts 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75661 59,5115 55,2545 48,5563 Dkr 0,509801 11,0059 10,2186 8,97989 DM 0,133650 2,88533 2,67893 2,35418 FF 0,448246 9,67703 8,98480 7,89563 F1 0,150590 3,25102 3,01847 2,65256 £ Irl 0,0498894 1,07704  0,878776 £ 0,0463206  0,928468 0,815915 Lit  2 158,86 2 004,44 1 761,45 Dr 15,1267 326,565 303,205 266,449 Esc 11,6786 252,126 234,090 205,713 Pta 8,47802 183,029 169,936 149,336